Citation Nr: 0837665	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined disability rating of 40 percent for 
the components of the veteran's right knee disability during 
the initial rating period prior to June 28, 2007.  


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which assigned an 
initial rating of 10 percent for residuals of an anterior 
cruciate ligament tear of the right knee and a 10 percent 
rating for degenerative joint disease of the right knee.  In 
an October 2007 rating decision, the RO granted an increased 
rating of 30 percent for the degenerative joint disease, 
effective June 28, 2007.  As a result of this decision, the 
combined rating for the service-connected knee disabilities 
was increased to 40 percent, effective June 28, 2007.  

In November 2007, the veteran informed the RO that the 
assignment of a combined rating of 40 percent for the 
components of his right knee disability satisfied his appeal, 
except that he believes the 40 percent rating should be 
effective from March 23, 2007, the date that he filed his 
appeal.  The Board will limit its consideration accordingly.


FINDING OF FACT

Throughout the initial evaluation period, the veteran has had 
slight, recurrent subluxation of his right knee and 
limitation of extension of his right knee to 20 degrees.


CONCLUSION OF LAW

A combined rating of 40 percent is warranted for the 
components of the veteran's right knee disability from 
January 15, 2006, through June 27, 2007.  38 U.S.C.A.         
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.25, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.        § 4.3.

Analysis

The residuals of a tear of the anterior cruciate ligament of 
the veteran's right knee were assigned a 10 percent under 
Diagnostic Code 5257 in the July 2006 rating decision on 
appeal.  In that rating decision, the degenerative joint 
disease of the veteran's right knee was assigned a 10 percent 
rating under Diagnostic Codes 5010 and 5260.  These ratings 
were effective from January 15, 2006, and were based on the 
report of a May 2006 VA examination.  Following a VA 
examination on June 28, 2007, showing that extension of the 
veteran's right knee was limited to 20 degrees, the rating 
for the degenerative joint disease of the veteran's right 
knee was increased to 30 percent under Diagnostic Code 5261, 
effective June 28, 2007.  This resulted in the assignment of 
a combined rating of 40 percent, effective June 28, 2007.  
See 38 C.F.R. § 4.25.

In the Board's opinion, the increased functional impairment 
shown by the June 2007 examination report was not due to any 
change in the status of the veteran's right knee disability.  
Instead, it appears likely that the later examination was 
more thorough and resulted in a more accurate description of 
the veteran's functional impairment.  Therefore, the Board 
concludes that a combined rating of 40 percent is also 
warranted for the components of the veteran's right knee 
disability during the initial rating period from January 15, 
2006, through June 27, 2007.




ORDER

Entitlement to a combined disability rating of 40 percent for 
the components of the veteran's right knee disability from 
January 15, 2006, through June 27, 2007, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


